Filed 4/3/14 In re A.M. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re A.M., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E058995
         Plaintiff and Respondent,
                                                                         (Super.Ct.Nos. RIJ1300389 &
v.                                                                            DL043376001)

A.M.,                                                                    OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Roger A. Luebs, Judge.

Affirmed as modified.

         Paul J. Katz, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Warren Williams, Deputy

Attorney General, for Plaintiff and Respondent.


                                                             1
       The juvenile court placed the minor on informal probation after finding him guilty

of second degree robbery. The minor appeals from the court’s order prohibiting him

from possessing a firearm until the age of 30. The minor argues the court did not declare

him a ward of the court, and such a declaration is statutorily required before a juvenile

court can impose this firearm condition. The People concede the issue and we agree.

The court’s disposition order is affirmed, but modified to strike the firearm prohibition.

                                    FACTS AND PROCEDURE

       On July 31, 2012, the minor attempted to steal a T-shirt from a sale table outside a

sporting goods store in Huntington Beach. He physically resisted when confronted and

used physical force against three store employees when they chased and detained him.

       On August 29, 2012, the People filed a wardship petition under Welfare and

Institutions Code section 602 alleging the minor committed felony second-degree robbery

(Pen. Code, §§ 211, 212.5). After a jurisdictional hearing held on April 10-11, 2013, the

juvenile court in Orange County found true the robbery allegation and then transferred

the case to Riverside County for disposition. The minor’s legal residence is in Riverside

County.

       At the disposition hearing held on June 6, 2013, the juvenile court followed the

recommendation of the probation department and placed the minor on informal probation

for six months under Welfare and Institutions Code section 725, subdivision (a). The

minor was not made a ward of the court. As recommended by the probation department,

the court ordered that the minor be “Prohibited from owning, possessing, custody or



                                             2
control of any firearm until age 30, pursuant to Section 29820(a) – (d) PC.” This was a

separate court order, not a condition of probation.

       This appeal followed.

                                           DISCUSSION

       The minor argues, the People concede, and this court agrees, that court erred when

it ordered that the minor be prohibited from possessing a firearm until he is 30 years old,

pursuant to Penal Code section 29820. Because the minor was not declared a ward of the

court, and was instead granted informal probation under Welfare and Institutions Code

section 725, subdivision (a), the court was not authorized to impose this prohibition.

       The language of Penal Code section 29820 states: “(a) This section applies to any

person who satisfied both of the following requirements: [¶] (1) The person is alleged to

have committed an offense listed in subdivision (b) of Section 707 of the Welfare and

Institutions Code, an offense described in subdivision (b) of Section 1203.073, any

offense enumerated in Section 29805, or any offense described in Section 25850,

subdivision (a) of Section 25400, or subdivision (a) of Section 26100. [¶] (2) The

person is subsequently adjudged a ward of the juvenile court within the meaning of

Section 602 of the Welfare and Institutions Code because the person committed an

offense listed in subdivision (b) of Section 707 of the Welfare and Institutions Code, an

offense described in subdivision (b) of Section 1203.073, any offense enumerated in

Section 29805, or any offense described in Section 25850, subdivision (a) of Section

25400, or subdivision (a) of Section 26100. [¶] (b) Any person described in subdivision



                                             3
(a) shall not own, or have in possession or under custody or control, any firearm until the

age of 30 years.” (Pen. Code, § 29820, italics added)

       Because the minor was not adjudged a ward, the juvenile court erred when it made

its order under Penal Code section 29820, subdivision (a)(2). Accordingly, this portion

of the trial court’s disposition order is hereby stricken.

                                            DISPOSITION

       The trial court’s disposition order is modified to strike the firearm prohibition

imposed under Penal Code section 29820. The disposition order is otherwise affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                       RAMIREZ
                                                                                           P. J.


We concur:

McKINSTER
                           J.

KING
                           J.




                                               4